EXHIBIT 10(b) The Brink's Company Richmond, Virginia Key Employees' Deferred Compensation Program as Amended and Restated as of November 13, 2008 TABLE OF CONTENTS Page PREAMBLE 1 ARTICLE I Definitions 3 ARTICLE II Administration 9 ARTICLE III Deferral of Cash Incentive Payments 9 SECTION 1. Definitions 9 SECTION 2. Eligibility 10 SECTION 3. Deferral of Cash Incentive Payments 11 SECTION 4. Matching Incentive Contributions 11 SECTION 5. Irrevocability of Election 12 SECTION 6. Conversion of New Deferrals and Matching Incentive Contributions to Brink's Units 12 SECTION 7. Conversion of Existing Incentive Accounts to Brink's Units 13 SECTION 8. Adjustments 13 SECTION 9. Dividends and Distributions 13 SECTION 10. Allocation of Units as of July1, 1994 14 SECTION 11. Minimum Distribution 14 SECTION 12. Adjustment to Units in Connection with Distribution 14 ARTICLE IV Deferral of Salary 15 SECTION 1. Definitions 15 SECTION 2. Eligibility 15 SECTION 3. Deferral of Salary 16 SECTION 4. Matching Salary Contributions 16 SECTION 5. Irrevocability of Election 17 SECTION 6. Conversion of New Deferrals and Matching Salary Contributions to Brink's Units 17 SECTION 7. Conversion of Existing Incentive Accounts to Brink's Units 20 SECTION 8. Adjustments 20 SECTION 9. Dividends and Distributions 20 SECTION 10. Minimum Distribution 21 SECTION 11. Adjustment to Units in Connection with Distribution 21 ARTICLE V Supplemental Savings Plan 22 SECTION 1. Definitions 22 SECTION 2. Eligibility 23 SECTION 3. Deferral of Compensation 23 SECTION 4. Matching Contributions 24 SECTION 5. Irrevocability of Election 25 SECTION 6. Conversion of New Deferrals and Matching Contributions to Brink's Units 25 SECTION 7. Conversion of Existing Incentive Accounts to Brink's Units 29 SECTION 8. Adjustments 29 SECTION 9. Dividends and Distributions 30 SECTION 10. Adjustment to Units in Connection with Distribution 30 ARTICLE VI Deferral of Performance Awards 31 SECTION 1. Definitions 31 SECTION 2. Eligibility 31 SECTION 3. Deferral of Cash Performance Payments 31 SECTION 4. Irrevocability of Election 32 SECTION 5. Conversion to Units 32 SECTION 6. Adjustments 32 SECTION 7. Dividends and Distributions 33 SECTION 8. Minimum Distribution 33 SECTION 9. Effective Date 34 SECTION 10. Adjustment to Units in Connection with Distribution 34 ARTICLE VII Distributions 34 SECTION 1. Certain Payments on Termination of Employment 34 SECTION 2. Payments Attributable to Matching Incentive Contributions and Matching Salary Contributions on Termination of Employment 35 SECTION 3. One Time Distribution Under Code Section 409A Transition Relief 36 ARTICLE VIII Designation of Beneficiary 37 ARTICLE IX Miscellaneous 38 SECTION 1. Nontransferability of Benefits 38 SECTION 2. Notices 38 SECTION 3. Limitation on Rights of Employee 38 SECTION 4. No Contract of Employment 39 SECTION 5. Withholding 39 SECTION 6. Term, Amendment and Termination. 39 Key Employees' Deferred Compensation Program of The Brink's Company As Amended and Restated As of November 13, PREAMBLE The Key Employees' Deferred Compensation Program of The Brink's Company (the "Program"), as amended and restated as of the Distribution Date, is a continuation and improvement of the Program as in effect immediately prior to such date.Effective January 14, 2000, the Program was amended and restated to reflect the exchange of .4848 of a share of Pittston Brink's Group Common Stock for each outstanding share of Pittston BAX Group Common Stock and .0817 of a share of Pittston Brink's Group Common stock for each outstanding share of Pittston Minerals Group
